DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0022148).

Regarding claim 1, Kim discloses a display device comprising:
a display panel (300, Fig. 1) which comprises a display area (310, Fig. 1) and a non-display area (320, Fig. 1 and paragraph 0034);
a plurality of signal wirings arranged in the display area (D11, D12, Fig. 2 and paragraph 0035);
a plurality of fanout wirings (325, Fig. 3 and paragraph 0049) arranged in the non-display area and electrically connected to the plurality of signal wirings (Fig. 3 and paragraph 0051); and
a plurality of connecting wirings which connect the plurality of signal wirings to the
plurality of fanout wirings (S1, Fig. 3 and paragraph 0052),
wherein some of the plurality of fanout wirings intersect and are overlapped with
each other in a plan view (Fig. 3 and paragraph 0068).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, there is no teaching or suggestion in the art of record disclosing the display device of claim 1, wherein the display panel further comprises a bent region which is bent, and the plurality of fanout wirings intersect with each other in the non-display area between the display area and the bent region.
Claims 3-6 depend on claim 2.
Regarding claim 7, there is no teaching or suggestion in the art of record disclosing the display device of claim 1, wherein the display panel further comprises a bent region which is bent, a main region disposed on one side of the bent region, a subregion extending from the other side of the bent region, and the plurality of fanout wirings intersect with each other in the subregion.
Regarding claim 8, there is no teaching or suggestion in the art of record disclosing a display device comprising first to fourth fanout wirings configured in accordance with claim 8, wherein the second fanout wiring and the third fanout wiring intersect and are overlapped with each other in a plan view.  Therefore, independent claim 8 is deemed allowable along with its dependent claims 9-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/13/22